Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 1 of 20 PageID #:
                                    4554
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 2 of 20 PageID #:
                                    4555
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 3 of 20 PageID #:
                                    4556
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 4 of 20 PageID #:
                                    4557
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 5 of 20 PageID #:
                                    4558
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 6 of 20 PageID #:
                                    4559
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 7 of 20 PageID #:
                                    4560
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 8 of 20 PageID #:
                                    4561
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 9 of 20 PageID #:
                                    4562
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 10 of 20 PageID #:
                                     4563
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 11 of 20 PageID #:
                                     4564
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 12 of 20 PageID #:
                                     4565
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 13 of 20 PageID #:
                                     4566
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 14 of 20 PageID #:
                                     4567
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 15 of 20 PageID #:
                                     4568
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 16 of 20 PageID #:
                                     4569
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 17 of 20 PageID #:
                                     4570
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 18 of 20 PageID #:
                                     4571
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 19 of 20 PageID #:
                                     4572
Case 1:17-cv-00052-IMK-MJA Document 123-9 Filed 07/29/19 Page 20 of 20 PageID #:
                                     4573
